COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Chandni, Inc., Harshad Patel, Sunil Patel,       §               No. 08-18-00108-CV
  and Manish Vanmali,
                                                   §                  Appeal from the
                        Appellants,
                                                   §                 34th District Court
  v.
                                                   §             of El Paso County, Texas
  Dharmesh Patel,
                                                   §              (TC# 2014-DCV-0778)
                          Appellee.
                                              §
                                            ORDER

       On June 25, 2018, this Court issued an order for mediation referral. The order required the

parties to make any objection to referral within ten days of the order. On June 29, 2018 Appellee

filed an objection. The Court finds Appellee’s objection persuasive.

       Therefore, the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the Record shall be filed in this Court on or before July 12, 2018.

       IT IS SO ORDERED this 2nd day of July, 2018.


                                               PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.